                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    JANICE ELAINE BUTTON,                           )
                                                    )
            Plaintiff,                              )
                                                    )        NO. 3:20-cv-00590
    v.                                              )
                                                    )        JUDGE CAMPBELL
                             1
    KILOLO KIJAKAZI,                                )        MAGISTRATE JUDGE FRENSLEY
    Acting Commissioner of Social Security,         )
                                                    )
            Defendant.                              )

                                        MEMORANDUM OPINION

            Plaintiff Janice Elaine Button brings this action under 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration’s (“SSA”) denial of her application for disability

insurance benefits under Title II of the Social Security Act. On July 22, 2021, the Magistrate Judge

issued a Report and Recommendation (“R&R”) (Doc. No. 23), recommending the Court affirm

the Commissioner’s decision and deny Plaintiff’s Motion for Judgment on the Administrative

Record. Plaintiff filed objections to the Report and Recommendation (Doc. No. 24), to which the

Commissioner responded (Doc. No. 25).

                                   I.     PROCEDURAL HISTORY

            Plaintiff Janice Elaine Button filed an application for Supplemental Security Income on

February 21, 2018, alleging that she had been disabled since March 7, 2013, due to severe anxiety,

ovarian cyst, and fibromyalgia. Plaintiff’s application was denied initially and upon

reconsideration. Plaintiff subsequently requested and received a hearing before an Administrative




1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. The Clerk
is directed to substitute Kilolo Kijakazi for Andrew Saul as Defendant in this matter.

                                                         1
         Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 1 of 6 PageID #: 1058
Law Judge (“ALJ”). The hearing was held on July 23, 2019. The ALJ issued an unfavorable

decision on August 6, 2019.

         The Magistrate Judge reviewed the Administrative Record2 and the parties arguments.

Specifically, the Magistrate Judge considered Plaintiff’s assertions of error that the administrative

law judge failed to adequately consider Plaintiff’s physical and mental impairments, failed to

adequately develop the record, and articulated a residual functional capacity that was more

restrictive than the hypothetical question posed to the vocational expert at the hearing. (See R&R,

Doc. No. 23). The Magistrate Judge concluded the ALJ did not commit any legal errors in the

process of reaching the decision and that the decision that Plaintiff is not disabled within the

meaning of the Social Security Act and Regulations is supported by substantial evidence. (Id.).

The Magistrate Judge issued a Report and Recommendation (Doc. No. 23) recommending the

Court affirm the decision of the Commissioner and deny Plaintiff’s motion for judgment on the

administrative record.

                                    II.      STANDARD OF REVIEW

         The district court reviews de novo any portion of a report and recommendation to which a

specific objection is made. Fed. R. Civ. P. 72(b)(1)(C); Local Rule 72.02; 28 U.S.C. §

636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory

objections are insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009).

Thus, “only those specific objections to the magistrate’s report made to the district court will be

preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370,

1373 (6th Cir. 1987)). In conducting the review, the court “may accept, reject, or modify, in whole




2
          The Administrative Record is filed at Docket Entry 18. For ease of reference, the Administrative Record is
cited as “AR [page number].”

                                                              2
    Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 2 of 6 PageID #: 1059
or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

       In Social Security cases under Title II, the Commissioner determines whether a claimant

is disabled within the meaning of the Social Security Act and, as such, entitled to benefits. 42

U.S.C. § 405(h). The Court’s review of the decision of the ALJ is limited to a determination of

whether the ALJ applied the correct legal standards and whether the findings of the ALJ are

supported by substantial evidence. Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir.

2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)); see 28 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive.”). The substantial evidence standard is met if a

“reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Warner

v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (internal citations omitted). “The

substantial evidence standard … presupposes that there is a zone of choice within which the

decision makers can go either way, without interference by the courts.” Blakley, 581 F.3d at 406

(quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). The Court defers to a decision by

the ALJ that is supported by substantial evidence “even if there is substantial evidence on the

record that would have supported an opposite conclusion.” Id. (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997).

                                          III.   ANALYSIS

       Although Plaintiff does not identify any specific objections to the Report and

Recommendation, she generally raises concerns regarding the Administrative Law Judge’s

reliance on answers to hypothetical questions posed to the vocational expert, the amount of time

the administrative law judge and vocational expert spent with her before determining her ability



                                                    3
   Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 3 of 6 PageID #: 1060
to work, the consideration of the testimony of Dr. William O’Brien, and the failure to recognize

that anxiety is often without physical symptoms.3

A.      The Use of Hypothetical Questions Posed to the Vocational Expert

        Plaintiff does not explain her objection to the use of the word “hypothetical” in the Report

and Recommendation. However, based on her claims of error, the Court surmises that her objection

is with regard to the hypothetical questions posed to the vocational expert.

        The Magistrate Judge correctly stated that an ALJ may rely on the testimony of a vocational

expert in response to a hypothetical question as evidence of the existence of a substantial number

of jobs that the claimant is capable of performing as long as the hypothetical question accurately

represents the claimant’s credible limitations. See Varley v. Sec’y of Health & Human Svcs., 820

F.2d 777, 779 (6th Cir. 1987). The Magistrate Judge carefully considered the hypotheticals posed

to the vocational expert and found that they accurately reflected the limitations the ALJ found

credible, consistent with, and supported by, the evidence of record. (Doc. No. 23 at 26 (citing AR

53-55). The ALJ’s finding of residual functional capacity was not more restrictive than the

hypothetical questions posed to the vocational expert. (See AR 15, 53-55). Accordingly, it was not

in error for the ALJ to rely upon this testimony.




3
        Plaintiff’s objections state:
          I see the word “hypothetical” is used numerous times. No two people are the same.
          The judge (ALJ) and [Vocational Expert] saw me for maybe an hour. How do you
          know someone’s struggles or anything about them in that length of time. … Also it is
          well documented that Dr. William O’Brien’s testimony was given under false truth he
          wasn’t licensed anymore. So under the law my case should have been overturned in
          my favor automatically. Anxiety is a hidden illness …
(Pl. Objections, Doc. No. 24).


                                                       4
     Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 4 of 6 PageID #: 1061
B.      Duration of the Hearing

        Plaintiff appears to take issue with the length of the hearing, contending that the ALJ and

vocation expert could not fully consider her “struggles” in that amount of time. The ALJ’s opinion

shows that the decision was based not only on hearing testimony, but on careful consideration of

the entire record, including more than 600 pages of medical records. (See AR 23-26). Plaintiff has

not pointed to specific evidence that was not considered or identified how the record would have

been more fully developed with a lengthier hearing. Accordingly, the Court finds this objections

without merit.

C.      Testimony of Dr. William O’Brien

        Plaintiff objects to the consideration of testimony by Dr. William O’Brien because Dr.

O’Brien was not licensed to practice medicine at the time of his testimony. As discussed in the

Report and Recommendation, the findings of Dr. O’Brien were not considered by the

Administrative Law Judge in this case. (AR 8-26). Dr. O’Brien’s findings were considered in a

prior application for disability benefits for which Plaintiff received an unfavorable ruling in March

2013. (AR 62-81). That ruling is not now before the Court. There being no indication that the

Administrative Law Judge relied upon the findings of Dr. O’Brien with regard to the current

application for disability benefits, this objection is overruled.

D.      Failure to Consider Mental Impairment

        Plaintiff claims the ALJ failed to consider that anxiety is a hidden disease. As stated by the

Magistrate Judge, the ALJ determined Plaintiff suffered from the following severe impairments:

fibromyalgia, vision deficits, persistent depressive disorder, and generalized anxiety disorder. (See

Doc. No. 23 at 10 (citing AR 13)). Contrary to Plaintiff’s assertion, the record shows that the ALJ

considered Plaintiff’s mental impairments, specifically Plaintiff’s allegations of severe anxiety,



                                                       5
     Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 5 of 6 PageID #: 1062
loss of memory, shaking and twitching, crying spells, and being around people.(AR 16), and Dr.

Jerry Campbell’s diagnosis of generalized anxiety disorder, mild persistent depressive disorder,

and alcohol use disorder in sustained remission. (AR 19-20). The ALJ found Dr. Campbell’s

assessment persuasive, but lacking in consistency given his determination that Plaintiff has

moderate mental limitations in all areas of mental functioning while also concluding she has mild

limitations in her ability to perform complex and detailed tasks. (Id.). The ALJ also noted that

Plaintiff has not received mental health treatment in several years and has never been hospitalized

for anxiety. (Id.). The record shows that the ALJ afforded proper consideration to Plaintiff’s

allegations and the medical opinions and explained her reasons for her determination regarding the

persuasiveness of the medial opinions. See 20 C.F.R. § 416.920c.

       In light of the foregoing, Plaintiff’s objection that the ALJ failed to adequately consider

her anxiety is without merit.

                                     IV.    CONCLUSION

       Having conducted a de novo review of the Magistrate Judge’s determinations and the

Plaintiff’s objections, for the reasons stated herein, the Plaintiff’s Objections are OVERRULED.

Accordingly, the Report and Recommendation is ADOPTED and APPROVED, and Plaintiff’s

Motion for Judgment Based on the Administrative Record (Doc. No. 20) is DENIED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                    6
   Case 3:20-cv-00590 Document 26 Filed 08/16/21 Page 6 of 6 PageID #: 1063
